DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I and Species I (claims 1-15) in the reply filed on 11 November 2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 reciting “the peripheral ring” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the peripheral ring”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. US 2020/0251409 A1 (has a prior art date as of its effectively filed date of January 18, 2019; see foreign priority claim to JP 2020-115524 filed on 1/18/2019).

    PNG
    media_image1.png
    571
    574
    media_image1.png
    Greyscale

In re claim 1, Saito discloses (e.g. FIGs. 1-5) a packaged semiconductor device A1, comprising: 

a semiconductor die 6 mounted on the die paddle 110; 
a plurality of fused leads 220 extending away from a first side of the die paddle 110 (bottom side in FIG. 2); 
a discrete lead 420 that extends away from the first side of the die paddle 110 (bottom side in FIG. 2) and is physically detached from the plurality of fused leads 220; 
a first electrical connection 73 between a first terminal 64 of the semiconductor die 6 and the discrete lead 420; 
an encapsulation material 8 that encapsulates the semiconductor die 6; and 
a stabilizer bar 430 connected to a first outer edge side of the discrete lead 420 (right side in FIG. 2), 
wherein the first outer edge side of the discrete lead 420 (right side in FIG. 2) is opposite from a second outer edge side of the discrete lead 420 (left side in FIG. 2) which faces the plurality of fused leads 220.

In re claim 2, Saito discloses (e.g. FIGs. 1 & 2) wherein the fused leads 220 and the discrete lead 420 extend to a first outer sidewall 83 of the encapsulation material 8 (bottom side in FIG. 2), wherein the stabilizer bar 430 extends to a second outer sidewall 83 of the encapsulation material 8 (right side in FIG. 2), and wherein the first and second outer sidewalls of the encapsulation material 8 (bottom and right sides in FIG. 2) are angled relative to one another.

In re claim 3, Saito discloses (e.g. FIGs. 1 & 2) wherein a gap that spans a complete length of the discrete lead 420 is provided between the second outer edge side of the discrete lead 420 (left side in FIG. 2) and the plurality of fused leads 220.



In re claim 5, Saito discloses (e.g. FIGs. 1-5) wherein the stabilizer bar 430 comprises an upper surface 431 that is coplanar with an upper surface 421 of the discrete lead 420 (FIG. 2) and a lower surface 432 that is vertically offset from a lower surface 422 of the discrete lead 420 (FIG. 4), and wherein the lower surface 432 of the stabilizer bar 430 is covered by the encapsulation material 8 (FIGs. 1 & 5).

In re claim 7, Saito discloses (e.g. FIGs. 1-5 & 8-9) a lead frame 10, comprising: 
a peripheral structure (see FIGs. 8-9); 
a die paddle 110 comprising a first edge side (bottom edge in FIGs. 2, 8 & 9) that faces and is spaced apart from a first edge side of the peripheral structure (bottom peripheral portion in FIGs. 8-9); 
a plurality of fused leads 220 that are each connected to the first edge side of the peripheral structure (bottom peripheral portion in FIGs. 8-9) and are each fused together by a fuse connector 210 at a location that is between the first edge side of the peripheral structure (bottom peripheral structure) and the die paddle 110 (FIG. 9); 
a discrete lead 420 that is connected to the first edge side of the peripheral structure (bottom peripheral portion in FIGs. 8-9), and is separated from the fuse connector 210; and 
a stabilizer bar 430 that is connected between the peripheral structure (right side peripheral structure in FIGs. 8-9) and an outer edge side of the discrete lead 420 (right side in FIGs. 2, 8 & 9).

In re claim 8, Saito discloses (e.g. FIGs. 1-5 & 8-9) wherein the discrete lead 420 comprises first and second opposite facing outer edge sides (right and left sides in FIGs. 2, 8 & 

In re claim 9, Saito discloses (e.g. FIGs. 1-5 & 8-9) wherein the discrete lead 420 comprises a proximal end that faces the die paddle 110, and wherein the second location is between the first location and the proximal end of the discrete lead (430 is connected to 420 between the bottom end and top end of 420 in FIG. 2).

In re claim 10, Saito discloses (e.g. FIGs. 1-5 & 8-9) wherein the second outer edge side of the discrete lead 420 (left side in FIG. 2) faces the plurality of fused leads 220, and wherein a gap that spans a complete length of the discrete lead 420 is provided between the second outer edge side (left side) of the discrete lead 420 and the plurality of fused leads 220.

In re claim 11, Saito discloses (e.g. FIGs. 2 & 8-9) wherein the peripheral structure comprises a second edge side (right peripheral portion in FIGs. 8-9) that forms an angled intersection with the first edge side (bottom peripheral portion in FIGs. 8-9), and wherein the stabilizer bar 430 extends between the second edge side of the peripheral structure (right peripheral portion of the frame in FIGs. 8-9) and the first outer edge side (right side) of the discrete lead 420.

In re claim 12, Saito discloses (e.g. FIGs. 1-5 & 8-9) wherein the discrete lead 420 is an outermost lead of all leads connected to the first edge side of the peripheral structure (bottom 

In re claim 14, Saito discloses (e.g. FIGs. 1-5) a thickness of the stabilizer bar 430 is less than a thickness of the discrete lead 420 (430 is half etched, ¶ 47).

In re claim 15, Saito discloses (e.g. FIGs. 1-5 & 8-9) wherein the lead frame 10 comprises opposite facing upper and lower surfaces, wherein the upper surface 431 of the lead frame at the stabilizer bar 430 is substantially coplanar with the upper surface 421 of the lead frame at discrete lead 420 (FIG. 2), and wherein the lower surface 432 of the lead frame at the stabilizer bar 430 is vertically offset from the lower surface 422 of the lead frame at discrete lead 420 (FIG. 4).


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al. US 2016/0148862 A1 (Kawano).

    PNG
    media_image2.png
    593
    883
    media_image2.png
    Greyscale

In re claim 1, Kawano discloses (e.g. FIG. 4) a packaged semiconductor device 1B, comprising: 
a die paddle (portion on which switching element 22u is disposed on; see FIG. 4 annotated above); 
a semiconductor die 22u mounted on the die paddle (see FIG. 4 annotated above); 
a plurality of fused leads (see connected leads annotated in FIG. 4 above) extending away from a first (top) side of the die paddle (see FIG. 4 annotated above); 
a discrete lead (lead on the left of the frame, see FIG. 4 annotated above) that extends away from the first (top) side of the die paddle (see FIG. 4 annotated above, the discrete lead extend further away from the top side of the die paddle) and is physically detached from the plurality of fused leads (see FIG. 4 annotated above); 
a first electrical connection (see FIG. 4 annotated above) between a first terminal (bottom terminal of the switching element 22u) of the semiconductor die 22u and the discrete lead (through element 21u); 

a stabilizer bar (three shown in FIG. 4 annotated above) connected to a first outer edge side (left side) of the discrete lead (see FIG. 4 annotated above), 
wherein the first outer edge (left) side of the discrete lead is opposite from a second outer edge (right) side of the discrete lead which faces the plurality of fused leads (see FIG. 4 annotated above).

In re claim 2, Kawano discloses (e.g. FIG. 4) wherein the fused leads and the discrete lead (see FIG. 4 annotated above) extend to a first outer sidewall of the encapsulation material  (correspond to top side of the outline A in FIG. 4), wherein the stabilizer bar extends to a second outer sidewall of the encapsulation material (correspond to the left side of outline A in FIG. 4), and wherein the first and second outer sidewalls of the encapsulation material (top and left sides of outline A in FIG. 4) are angled relative to one another.

In re claim 3, Kawano discloses (e.g. FIG. 4) wherein a gap that spans a complete length of the discrete lead is provided between the second outer edge side (right side) of the discrete lead and the plurality of fused leads (see highlighted portion corresponding to the discrete lead in FIG. 4 annotated above).

In re claim 6, Kawano discloses (e.g. FIG. 4) further comprising a second stabilizer bar connected to the first outer edge side (left side) of the discrete lead (three stabilizer bars shown in FIG. 4 annotated above).

In re claim 7, Kawano discloses (e.g. FIG. 4) a lead frame 25, comprising: 
a peripheral structure 25b; 

a plurality of fused leads (see FIG. 4 annotated above) that are each connected to the first edge side of the peripheral structure 25b and are each fused together by a fuse connector at a location that is between the first edge side of the peripheral structure 25b and the die paddle (see FIG. 4 annotated above); 
a discrete lead (lead on the left of the frame, see FIG. 4 annotated above) that is connected to the first edge side of the peripheral structure 25b, and is separated from the fuse connector (see FIG. 4 annotated above); and 
a stabilizer bar (three shown in FIG. 4 annotated above) that is connected between the peripheral structure (left side frame 25c) and an outer edge side (left side) of the discrete lead (see FIG. 4 annotated above).

In re claim 8, Kawano discloses (e.g. FIG. 4) wherein the discrete lead comprises first and second opposite facing outer edge sides (left and right side) that each connect to the first edge side of the peripheral structure 25b at a first location, and wherein the stabilizer bar connects to the first outer edge side (left side) of the discrete lead at a second location that is closer to the die paddle than the first location (see FIG. 4 annotated above).

In re claim 9, Kawano discloses (see FIG. 4 annotated above) the discrete lead comprises a proximal end that faces the die paddle, and wherein the second location is between the first location and the proximal end of the discrete lead.

In re claim 10, Kawano discloses (e.g. FIG. 4) the second outer edge side (right side) of the discrete lead faces the plurality of fused leads (see FIG. 4 annotated above), and wherein a 

In re claim 11, Kawano discloses (FIG. 4) wherein the peripheral structure 25b comprises a second edge side (left side) that forms an angled intersection with the first edge side (top side), and wherein the stabilizer bar extends between the second edge side (left) of the peripheral structure 25b and the first outer edge side (left side) of the discrete lead (see FIG. 4 annotated above).

In re claim 12, Kawano discloses (see FIG. 4 annotated above) wherein the discrete lead is an outermost lead of all leads connected to the first edge side (left) of the peripheral structure 25b, and wherein the stabilizer bar is disposed on a side (left side) of the discrete lead that does not face any leads.

In re claim 13, as best understood, Kawano discloses (e.g. FIG. 4) the lead frame 25 further comprises a second stabilizer bar connected between the peripheral ring and outer edge side (left side) of the discrete lead (three stabilizer bars shown in FIG. 4 annotated above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mikado et al. US 2014/0306328 A1 teaches (FIGs. 16, 33) leads 410,510 each comprises two connecting portions 451,452, 551,552 connected to frame. 
Saito US 2017/0316997 A1 teaches (FIG. 1) discrete lead 110 having coupling portion 120.

WO 2014/091714 teaches (FIG. 1) leads having thinner attachment portions.
Xu et al. US 2015/0255443 A1 teaches (FIG. 1) lead 106 having two connection portion coupled to frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.